Citation Nr: 0521941	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-25 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a skin condition, claimed 
as due to mustard gas exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to April 
1947.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 RO decision that denied the 
veteran's application to reopen his claim for service 
connection for a skin rash, claimed as due to mustard gas 
exposure.  

Previously decided claims may not be reopened in the absence 
of new and material evidence.  Barnett v. Brown, 8 Vet. App. 
1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  

Further, regardless of RO action, the Board is legally bound 
to decide the threshold issue of whether the evidence is new 
and material before addressing the merits of a claim.  Id.  
The matter of new and material evidence is addressed 
hereinbelow.  

The Board notes that in the veteran's claim of service 
connection for arthritis as due to mustard gas exposure has 
not been adjudicated by the RO and is not yet in appellate 
status.  As such, this issue is referred back to the RO for 
the appropriate action.  

The now reopened claim of service connection for a skin 
condition is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.

2.  In a May 1997 decision, the Board denied the veteran's 
claim of service connection for a skin condition; the veteran 
did not file a timely appeal.  

3.  The evidence received since the May 1997 decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  



CONCLUSION OF LAW

The evidence submitted since the May 1997 rating decision is 
new and material; thus the claim of service connection for a 
skin condition is reopened. 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 title 38 of the United States Code 
and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2003)).  

It appears in this case that all obtainable evidence 
identified by the veteran, relative to his claim, has been 
obtained and associated with the claims folder, and that the 
private and VA medical evidence on file are sufficient to 
resolve the matter on appeal in the veteran's favor.  


New and Material Evidence

The veteran seeks service connection for a skin condition.  
He reports developing his skin condition as the result of 
exposure to mustard gas.  

The record reflects that, in a May 1997 decision, the Board 
denied his claim of service connection for a skin disorder.  
That decision was not appealed and became final.

In September 2002, the veteran submitted a request indicating 
that he wished to reopen his claim for service connection for 
a skin condition.

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  A final decision cannot be 
reopened unless new and material evidence is presented.  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  

Since the veteran filed his petition to reopen the claim for 
service connection for a skin condition after August 29, 
2001, the Board will apply these revised provisions.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Of record are recent VA medical reports dated from 2000 to 
2002 and a private medical report dated in March 2004, which 
indicate treatment of the veteran's skin conditions that 
include diagnosed dermatitis with hyperpigmentation.  

Also of record are lay statements received in September 2002 
from servicemen who testified that they were aware of the 
veteran's exposure to mustard gas in 1945 and that he 
suffered itching and burning on this arms and legs from the 
exposure while in service.  

The Board notes electronic research provided by the veteran 
documented a partial list of known gas testing facilities and 
test types.  The research reflected the existence of other 
test sites that used the "patch test" method, note to be a 
"frequent part of training at Chemical Warfare Schools."  

The Board finds that this evidence bears substantially upon 
the specific matters under consideration as it relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence 
was submitted to reopen the claim of service connection for a 
skin condition, claimed as due to mustard gas exposure.  




ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a skin condition, the appeal 
to this extent is allowed subject to further action as 
discussed hereinbelow.  



REMAND

It appears that the veteran's service medical records are not 
available and were presumably destroyed in the 1973 fire at 
the NPRC.  In cases where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

The veteran has offered competent testimony as to the skin 
symptoms that he experienced during service, the continuity 
of symptomatology since service and the nature and extent of 
his current symptomatology.  He currently has a diagnosis of 
dermatitis with hyperpigmentation.  

Specifically, the veteran contends that he experiences 
dermatitis, which is related to his period of active military 
service, to include hospitalization for mustard gas exposure 
in 1945.  

The veteran has stated that, during basic training, while 
stationed at Camp Croft, South Carolina, he participated in 
tests in which he was expected to cover himself with a 
plastic cover upon the release of what the veteran was told 
was mustard gas.  

After a careful review of the record, the Board finds that 
more development is warranted in order to fairly and 
accurately decide the veteran's claim.  


The RO should schedule a VA medical examination for a 
diagnosis of any skin disorder and for an opinion regarding 
whether the veteran suffers from any skin condition.  
Thereafter, the examiner should opine regarding the etiology 
of any diagnosed skin condition.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain all VA clinical 
records referable to treatment received 
by the veteran since 1993.  This should 
include all records from the medical 
facility in Durham, North Carolina.  

2.  After securing the necessary release 
from the veteran, the RO should make 
reasonable efforts to obtain copies of 
any medical records pertaining to the 
veteran in connection with his private 
treating physician, Dr. B. Lewis, 405 
McCaskey Road, PO Box, 884, Williamston, 
North Carolina, 27892.  

3.  The RO should schedule a VA medical 
examination to determine the nature and 
likely etiology of the claimed skin 
disorder.  Based on his/her review of the 
case, the examiner should provide an 
opinion as to whether the veteran has 
current skin disability that at least as 
likely as not is due mustard gas exposure 
or other disease or injury in service.  A 
rationale for all opinions must be 
provided.  All necessary diagnostic tests 
should be conducted.  The examiner must 
review the claims file in conjunction 
with the examination.  

4.  The RO should readjudicate the issues 
in appellate status, to include 
consideration of all additional evidence 
received.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


